*662ON APPLICATION FOR REHEARING.
de GRAFFENRIED, J.
Sections 1500 and 5415 of the Code of 1907 have appeared in our various Codes since their first appearance together in the Code of 1852. Section 5452 of the Code expressly renders the judge of probate liable on his official bond for certain named omissions of official duty, as well as for all omissions of official duty. This section seems to deal only with the liability of a judge of probate on his bond for a failure of such judge to perform his official duty. It deals with acts of omission only, and says who may sue therefor.
Section 1500 of the Code deals with the legal effect of every official bond, and declares that “every such' bond shall be obligatory upon the principal and sureties for the use and benefit of every person who is injured, as well by any wrongful act committed under color of office as by his failure to perform or the improper or neglectful performance of those duties imposed by law.” This section covers all official bonds, and has therefore been uniformly construed by this court as covering the bonds of judges of probate as well as those of all other officers.—Savage v. Mathews, 98 Ala. 535, 13 South. 328; Tallman v. Drake, 116 Ala. 262, 22 South. 485.
In the above-named case of Savage v. Mathews, this court declared that “the wrongful issuance of a county warrant by the judge of probate is done under color of his office, within the meaning of subdivision 3 of section 273 of the-Code” of 1886 (now section 1500 of the Code of 1907), “upon which an action would lie upon his official bond at the suit of the county, if thereby the funds of the county were unlawfully diverted or lost.” While this construction of the statute may not *663have been necessary to a determination of tbe question involved in tbe above case, nevertheless the statute has been brought forward unchanged into the Codes of 1896 and 1907 with that construction resting upon it, and it is a settled rule of construction of statutes that, when a statute which has received a fixed judicial construction is re-enacted by the Legislature without substantial change, then the re-enactment of the statute is a legislative adoption of that construction.—Wood-Dickerson Co. v. Cociola, 153 Ala. 555, 45 South. 192.
The application for a rehearing is overruled.